       Case Case
            4:21-cr-00022
                 4:21-cr-00022
                          *SEALED*
                               Document
                                   Document
                                        7 Filed
                                             1 on
                                                Filed
                                                    01/21/21
                                                      on 01/13/21
                                                             in TXSD
                                                                  in TXSD
                                                                       Page Page
                                                                            1 of 71 of 7
          Sealed                                                                            United States Courts
Public and unofficial staff access                                                        Southern District of Texas
     to this instrument are                                                                        FILED
   prohibited by court order
                                                                                             January 13, 2021
                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS                     Nathan Ochsner, Clerk of Court
                                         HOUSTON DIVISION


       UNITED STATES OF AMERICA                      '
                                                     '
                       VS.                           '       CRIMINAL NO. H-21-
                                                     '
       AUSTIN JORDAN YOUNG                           '                             4:21-cr-22
                                                     '

                                                 INDICTMENT

       The United States Grand Jury charges:

              At all times material herein:

               1.      The Federal Deposit Insurance Corporation (FDIC) was an agency of the

       federal government which insured the deposits of member banks against loss up to $100,000 with

       the purpose of preventing their collapse and instilling public confidence in the nation=s banking

       institutions.

               2.      Chase Bank, including its branches, was a financial institution the deposits of which

       were insured by the FDIC.

               3.      Wells Fargo Bank, including its branches, was a financial institution the deposits

       of which were insured by the FDIC.

               4.      Bank of America, including its branches, was a financial institution the deposits of

       which were insured by the FDIC.

               5.      BBVA Bank, including its branches, was a financial institution the deposits of

       which were insured by the FDIC.

               6.      First Tennessee Bank, including its branches, was a financial institution the

       deposits of which were insured by the FDIC.

               7.      Texas Capital Bank, including its branches, was a financial institution the deposits


                                                         1
Case Case
     4:21-cr-00022
          4:21-cr-00022
                   *SEALED*
                        Document
                            Document
                                 7 Filed
                                      1 on
                                         Filed
                                             01/21/21
                                               on 01/13/21
                                                      in TXSD
                                                           in TXSD
                                                                Page Page
                                                                     2 of 72 of 7




of which were insured by the FDIC.

                                             COUNT 1
                                  (Conspiracy - 18 U.S.C. ' 1349)

A.     INTRODUCTION

       1.      The Grand Jury adopts, realleges, and incorporates the allegations in paragraphs 1

-7 of the Introduction of this Indictment as if set out fully herein.

B.     THE CONSPIRACY AND ITS OBJECTS

       2.      From on or about January 1, 2020 and continuing until on or about September 28,

2020, in the Houston Division of the Southern District of Texas and elsewhere,

                                AUSTIN JORDAN YOUNG,


Defendants herein, did knowingly and willfully combine, conspire, confederate, and agree with

others known and unknown to the Grand Jury to execute and attempt to execute a scheme and

artifice to defraud Chase Bank, Wells Fargo Bank, Bank of America, BBVA Bank, First Tennessee

Bank, and Texas Capital Bank, financial institutions the accounts of which were insured by the

FDIC, and to obtain money, funds, and property under the custody and control of the above-listed

financial institutions, by means of false and fraudulent pretenses, representations, and promises in

violation of Title 18, United States Code, Section 1344 (Bank Fraud);

C.     THE MANNER AND MEANS OF THE CONSPIRACY

       The manner and means of the conspiracy were as follows:

       3.      The conspirators stole mail from private mailboxes and U.S. Postal Service

collection boxes.

       4.      The conspirators recruited cooperating account holders (CAH) from social media

with promises of making “legal money” by allowing the use of their bank accounts.

       5.      The conspirators posted videos on social media of large amounts of cash and the

                                                   2
Case Case
     4:21-cr-00022
          4:21-cr-00022
                   *SEALED*
                        Document
                            Document
                                 7 Filed
                                      1 on
                                         Filed
                                             01/21/21
                                               on 01/13/21
                                                      in TXSD
                                                           in TXSD
                                                                Page Page
                                                                     3 of 73 of 7




types of bank cards wanted to entice people to allow them to use their accounts.

       6.      The conspirators would obtain the CAHs’ bank cards and account log-in

information to monitor their accounts.

       7.      The conspirators would deposit checks stolen from the mail into the CAHs

accounts.

       8.      The conspirators would use the bank cards of the CAHs to withdraw the proceeds

of the counterfeit checks. The CAHs never received any funds and were often responsible for

chargeback fees to their accounts when the counterfeit checks were refused by the issuing banks.

D.     OVERT ACTS

       9.      In furtherance of the conspiracy, and to effect the objects thereof, the conspirators

performed and caused to be performed, among others, the overt acts set forth in Counts Two

through Seven of this indictment, hereby re-alleged and incorporated as if fully set forth in this

Count of the indictment.

       In violation of Title 18, United States Code, Section 1349.



                                             COUNTS 2- 7
                                  (Bank Fraud - 18 U.S.C. ' 1344)

A.     INTRODUCTION

       The Grand Jury adopts, realleges, and incorporates herein the allegations in paragraphs 1-

7 of the Introduction of this Indictment as if set out fully herein.

B.     THE SCHEME AND ARTIFICE TO DEFRAUD

       2.      From on or about January 1, 2020 and continuing until on or about September 28,

2020, in the Houston Division of the Southern District of Texas and elsewhere,

                                AUSTIN JORDAN YOUNG,



                                                   3
Case Case
     4:21-cr-00022
          4:21-cr-00022
                   *SEALED*
                        Document
                            Document
                                 7 Filed
                                      1 on
                                         Filed
                                             01/21/21
                                               on 01/13/21
                                                      in TXSD
                                                           in TXSD
                                                                Page Page
                                                                     4 of 74 of 7




Defendants herein, did knowingly execute and attempt to execute a scheme and artifice to defraud

Chase Bank, Wells Fargo Bank, Bank of America, BBVA Bank, First Tennessee Bank, and Texas

Capital Bank, financial institutions the deposits of which were insured by the FDIC, and to obtain

moneys and funds owned by and under the custody and control of the above-listed financial

institutions, by means of false and fraudulent pretenses, representations, and promises as further

set forth in the counts below.

C.        THE MANNER AND MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

          3.   Among the manner and means by which the Defendants sought to accomplish and

did accomplish the purpose of the scheme to defraud are the acts set forth in paragraphs 3 through

8 of Count One of this Indictment, hereby re-alleged and incorporated as if fully set forth in these

counts.

D.        EXECUTION OF THE SCHEME AND ARTIFICE

          4.   On or about the following dates, in the Houston Division of the Southern District

of Texas, the Defendants executed and attempted to execute the scheme and artifice set forth above

by knowingly and fraudulently conducting the following transactions, by depositing a counterfeit

check as described in the Counts below:




                                                 4
Case Case
     4:21-cr-00022
          4:21-cr-00022
                   *SEALED*
                        Document
                            Document
                                 7 Filed
                                      1 on
                                         Filed
                                             01/21/21
                                               on 01/13/21
                                                      in TXSD
                                                           in TXSD
                                                                Page Page
                                                                     5 of 75 of 7




 COUNT               DATE               AMOUNT OF DESCRIPTION                BANK       OF
                                        CHECK      OF CHECK                  DEPOSIT
 TWO                 March 31, 2020     $19,569.14 Drawn on Wells            Bank of America
                                                   Fargo account of
                                                   Flying      Food
                                                   Group
 THREE               August 17, 2020    $16,874    Drawn on First            Bank of America
                                                   Bank           of
                                                   Tennessee
                                                   account of T&T
                                                   Industries
 FOUR                August 17, 2020    $15,336.16 Drawn on Texas            Bank of America
                                                   Capital     Bank
                                                   account        of
                                                   Hartman Income
                                                   REIT
 FIVE                August 24, 2020    $9,424.78  Drawn on BBVA             Bank of America
                                                   Bank account of
                                                   Jubilee Gifts and
                                                   Wearables
 SIX                 August 25, 2020    $509.13    Drawn on BBVA             Wells    Fargo
                                                   Bank account of           Bank
                                                   Jubilee Gifts and
                                                   Wearables
 SEVEN               August 31, 2020    $5,000     Drawn on the              Wells    Fargo
                                                   Wells      Fargo          Bank
                                                   Bank account of
                                                   S.C.


        In violation of Title 18, United States Code, Sections 1344 and 2.


                                      COUNT 8
                       (Possession of Stolen Mail – 18 U.S.C. ' 1708)


        From on or about January 1, 2020 until on or about September 28, 2020, in the Houston

Division of the Southern District of Texas,

                              AUSTIN JORDAN YOUNG,




                                                5
Case Case
     4:21-cr-00022
          4:21-cr-00022
                   *SEALED*
                        Document
                            Document
                                 7 Filed
                                      1 on
                                         Filed
                                             01/21/21
                                               on 01/13/21
                                                      in TXSD
                                                           in TXSD
                                                                Page Page
                                                                     6 of 76 of 7




Defendants herein, did possess checks, letters, credit cards, debit cards, gift cards, bank statements

and other mail items, which had been stolen from the United States Mail, knowing that said items

had been stolen.

       In violation of Title 18, United States Code, Sections 1708 and 2.




                                  NOTICE OF FORFEITURE
                                    (18 U.S.C. § 982(a)(6))

      Pursuant to Title 18, United States Code, Section 982(a)(6), the United States gives notice

to the defendants,


                                AUSTIN JORDAN YOUNG,



that in the event of conviction of the offenses charged in Counts One through Eight of this

Indictment, the United States intends to seek forfeiture of all conveyances used in and of all

property used to facilitate, or intended to be used to facilitate, the commission of the offenses.



                            Money Judgment and Substitute Assets

      The United States gives notice that it will seek a money judgment against the defendant. In

the event that one or more conditions listed in Title 21, United States Code, Section 853(p) exist,

the United States will seek to forfeit any other property of the defendants up to the value of the


                                                  6
Case Case
     4:21-cr-00022
          4:21-cr-00022
                   *SEALED*
                        Document
                            Document
                                 7 Filed
                                      1 on
                                         Filed
                                             01/21/21
                                               on 01/13/21
                                                      in TXSD
                                                           in TXSD
                                                                Page Page
                                                                     7 of 77 of 7




property subject to forfeiture.



                                           TRUE BILL

                                            Original Signature on file

                                           FOREPERSON OF THE GRAND JURY


       RYAN K. PATRICK
       United States Attorney




                                       7
